Title: From Thomas Jefferson to Albert Gallatin, 14 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 14. 1802
          
          In your letter of the 9th. inst. you propose the following arrangement,
          
            
              Wilson vice Tyng Newbury port
              }
              which I imagine should be thus
              {
              Cross vice Tyng Newbury port.
            
            
              Cross vice Gerry Marblehead

              Wilson vice Gerry Marblehead
            
            
              Gibault vice Tuck. Gloucester

              Gibault vice Tuck. Gloucester.
            
          
          I suppose this because it is consonant with Lee’s letter inclosed by you, with Genl. Dearborne’s letter, and with what I recollect of former conferences, wherein Cross was placed in competition with Lyman for Newbury port. as Tyng and Gerry are to go out, this arrangement is approved. with respect to Gibault vice Tuck, my only hesitation arises from the proposition being new, and proceeding too, as far as I see, from a single person, capt Crowninsheild. I have been taught to have great confidence in him, yet we all know how frequent it is for the best persons to be warped as to personal character by views peculiar to themselves, & not agreeing with the general opinion. of this he furnishes an instance in his opinion of Lee, whose recommendations are from many of the first characters in Massachusets, and are so strong that could they be doubted, all confidence in any degree of recommendation must be given up. I think too that Genl. Dearborne & mr Lincoln both concurred in considering Lee as entitled to our first favors. still, if Genl. Dearborne and yourself, (for I suppose mr Smith not to be with you) are satisfied that Tuck ought to be removed, on the ground of active opposition to the present government, that is to say, if the fact be that he is actively opposed, I approve of that change also, and think, if it is to take place, it had better be at the same time with the others. will you be so good as to communicate this to Genl. Dearborne, as I am pressed in time by other business? the appointment of Henry Tooley to be Surveyor at Slade’s creek is approved.
          Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        